Clarke, Justice.
We granted certiorari in this case on the question of whether or not certain evidence in defense of a suit on a note was barred by the parol evidence rule. The Court of Appeals held the evidence admissible. Kalb v. Gwinnett Commercial Bank, 153 Ga. App. 833 (267 SE2d 258) (1980). In reaching its decision, the Court of Appeals relied on their ruling in Henry v. Cobb Bank &c. Co., 151 Ga. App. 725 (261 SE2d 459) (1979).
This court granted certiorari and reversed the decision in Henry in Cobb Bank &c. Co. v. Henry, 246 Ga. 225 (1980). Since the issues raised in this appeal are the same as those in Cobb Bank and Trust Company, that case is controlling of our opinion here. Therefore, the opinion below is reversed insofar as it relies on the Court of Appeals’ ruling in Henry that the evidence in support of the alleged defenses was not barred by the parol evidence rule.

Judgment reversed.


All the Justices concur, except Marshall, J., who concurs in the judgment only.